Citation Nr: 0428214	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  99-22 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to medication taken for service 
connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



                                 WITNESSES AT HEARING ON 
APPEAL  

Appellant
INTRODUCTION

The veteran had active service from November 1973 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating action by the RO 
that denied service connection for erectile dysfunction, 
claimed as secondary to medication received for service-
connected schizophrenia.  In January 2002 the veteran gave 
testimony before the undersigned at a hearing via 
videoconference from the RO.  A transcript of this testimony 
is of record.  After seeking further evidentiary development 
in this case in March 2002 the Board remanded this case to 
the RO for further adjudication in September 2003.  
Thereafter the RO has continued to deny the current claim and 
the issue of secondary service connection for erectile 
dysfunction is now before the Board for further appellate 
consideration.  

At his hearing, the veteran raised the issue of entitlement 
to service connection for a seizure disorder.  This issue has 
not been adjudicated and is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran has erectile dysfunction due to medication taken 
for the treatment of a service-connected disability.  



CONCLUSION OF LAW

The veteran's erectile dysfunction is proximately due to or 
the result of a service connected disability.  38 C.F.R. 
§ 3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, (VCAA), was signed into law and was 
subsequently amended.  Pub. L. 106-419, 114 Stat. 1828 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 (West 2002) and amended by Pub. L. 108-183, 
117 Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2004)).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  



Factual Background

The RO granted service connection for schizophrenia in a 
December 1981 rating decision.  In June 1994, the RO granted 
a 100 percent rating for the disability effective in May 
1991.  In a March 1996, decision the Board granted an 
effective date in May 1990 for the 100 percent rating.  

Review of the claims folder indicates that the veteran has 
been treated for schizophrenia since service discharge and 
such treatment includes taking anti-psychotic medication for 
many years.  These medications include intramuscular 
injections of Prolixin, as well as Haldol and Haldol 
Decanoate.  

VA clinical records indicate that the veteran was seen in 
September 1999 with complaints that included an inability to 
have sex for three weeks, which the veteran attributed to his 
taking Haldol.  He was again seen in July 2000 with 
complaints of impotence that he believed were due to 
medication that he was prescribed for his service connected 
psychiatric disability.  It was noted that the veteran was 
referred to a urologist for impotence.  

On VA genitourinary examination conducted in July 2001 the 
veteran complained that he had not had an erection or sexual 
intercourse for the previous six months.  Evaluation revealed 
normal external genitalia.  

The diagnosis was erectile dysfunction, normal physical 
examination with a history of inability to have an erection 
for six months.  The doctor added that the relationship 
between the medicine for schizophrenia and erectile 
dysfunction was a matter of speculation.  

In an addendum dated in May 2004, the same doctor noted that 
he had not seen the veteran since the June 2001 examination, 
and that he had based his diagnosis of impotence on the 
veteran's statements at that time.  He noted that The 
Physician's Desk Reference (PDR) indicated that impotence may 
be associated with the use of Haldol, but the doctor added 
that the association between this drug and impotence in any 
given case was a matter of speculation.  

The PDR, 2535 (56th ed. 2002) indicates that endocrine 
disorders associated with the use of Haldol include 
impotence.  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc); 38 C.F.R. § 3.310(a). (2003).

The veteran has asserted that he has erectile dysfunction due 
to the use of medication taken for the treatment of his 
service connected psychiatric disability.  The record 
indicates that the veteran suffers from erectile dysfunction 
and/or impotence and further shows that he has been taking 
medication for his psychiatric disorder that the above-cited 
medical literature has associated with impotence.  

The VA physician who conducted the genitourinary examination 
and a recent review was, at best, equivocal as to the 
relationship between this medication and the veteran's 
diagnosed erectile problems.  However, the Court has held 
that where medical treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty, 
under the facts of a specific case, such evidence can provide 
a requisite medical nexus.  See Mattern v. West, 12 Vet. 
App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509, 514 
(1998).  

The only reported risk factor for impotence or erectile 
dysfunction is his use of Haldol for a service connected 
disability.  Given that there is competent medical evidence 
showing a relationship between the use of Haldol for the 
treatment of the veteran's service-connected psychiatric 
disability and his erectile dysfunction, the Board finds the 
evidence in regard to the veteran's current claim to be in 
equipoise.  With resolution of all reasonable doubt in the 
veteran's favor, service connection for erectile dysfunction 
on a secondary basis is warranted.  


ORDER

Service connection for erectile dysfunction is granted.  




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



